Exhibit 10.26

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

NALTREXONE HYDROCHLORIDE SUPPLY AGREEMENT

This Naltrexone Hydrochloride Supply Agreement (this “Agreement”) is made as of
this day of January 5, 2009 (the “Effective Date”) by and among OREXIGEN
THERAPEUTICS, INC. (“OREXIGEN”), a Delaware corporation located at 3344 N.
Torrey Pines Court, Suite 200, La Jolla, CA 92037, and CILAG GMBH INTERNATIONAL
(“CILAG”), a corporation of Switzerland located at Landis+Gyr-Strasse 1, 6300
Zug, Switzerland.

WHEREAS, CILAG is a manufacturer of Naltrexone Hydrochloride and wishes to
manufacture and supply Naltrexone Hydrochloride to OREXIGEN on the terms
described herein; and

WHEREAS, OREXIGEN desires a supply of commercial quantities of Naltrexone
Hydrochloride on the terms described herein.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, CILAG
and OREXIGEN (each, a “Party” and, collectively, the “Parties”) agree as
follows.

 

1. SCOPE OF AGREEMENT

 

1.1. This Agreement shall apply to all purchases of Naltrexone Hydrochloride by
OREXIGEN from CILAG during the term of this Agreement.

 

1.2. This Agreement does not constitute a purchase order. Purchases under this
Agreement shall be made only with purchase orders issued by OREXIGEN to CILAG
(each, a “Purchase Order”). Each Purchase Order shall set forth the information
required by Section 3.3 and shall be in the form attached hereto as Appendix A.
Purchase Order No. 1153 between the Parties dated January 2, 2008 shall be
deemed an accepted Purchase Order under and pursuant to the terms of this
Agreement. All terms and conditions of the Purchase Orders shall apply, provided
that in the event of a conflict or inconsistency between the terms of any
Purchase Order, order acknowledgement, invoice, shipping terms, packaging slip
or other documentation, and the terms of this Agreement, the terms of this
Agreement shall control and prevail and such additional or inconsistent terms
are hereby expressly rejected, unless such documentation specifically states
that it overrides conflicting terms of this Agreement and is signed by each of
the Parties.

 

1.3. All Naltrexone Hydrochloride sold by CILAG to OREXIGEN will be manufactured
by CILAG in accordance with the terms of this Agreement.



--------------------------------------------------------------------------------

2. MANUFACTURING; SPECIFICATIONS; QUALIFICATION OF SECOND SOURCE

 

2.1. CILAG shall manufacture the Naltrexone Hydrochloride supplied to OREXIGEN
in accordance with (a) the specifications set forth on Schedule A attached
hereto, and (b) the specifications, methods, processes and procedures, including
site of manufacture, set forth in CILAG’s drug master file (“DMF”) for
Naltrexone Hydrochloride to be filed with the U.S. Food and Drug Administration
(“FDA”) pursuant to Section 2.3 (both (a) and (b), including any modifications
approved in accordance with Section 2.2 collectively, the “Specifications”). If
CILAG wishes to make any change to the Specifications or manufacturing process
(including, but not limited to, any change that could affect the purity,
potency, identity and/or physical properties of the Naltrexone Hydrochloride or
the site of its manufacture), it shall notify OREXIGEN in writing in advance
thereof and comply with the requirements of Section 2.2 prior to implementing
such change. Such notification shall describe the proposed change in sufficient
detail, including any corresponding increase or decrease in manufacturing cost,
so as to permit OREXIGEN to understand the reasons for the proposed change and
to evaluate the impact of such change to oral formulations containing Naltrexone
Hydrochloride (the “Finished Products”). OREXIGEN may request from time to time
that CILAG implement voluntary changes to the Specifications upon written
request to CILAG. CILAG shall use commercially reasonably efforts to implement
such request from OREXIGEN, which if carried out shall be at OREXIGEN’s expense.
In the event that a voluntary change to the Specifications is to be implemented,
CILAG shall perform, at OREXIGEN’s expense, all analytical or experimental work
in connection with making any such changes, but OREXIGEN shall be responsible,
at its expense, for filing all changes proposed by OREXIGEN in connection with
any regulatory approval, and for seeking approval of any such change required by
each applicable Regulatory Agency (as defined in Section 2.2).

 

2.2. Without limiting the generality of the foregoing provisions, CILAG shall
not change the Specifications unless [***], each having jurisdiction over
Naltrexone Hydrochloride, the Finished Products or OREXIGEN’s marketing of
Finished Products (each a “Regulatory Agency”). If any change to the
Specifications requires the approval of a Regulatory Agency, such change [***].
To the extent [***]. For the avoidance of doubt, CILAG shall not supply to
OREXIGEN hereunder, and OREXIGEN shall have no obligation to accept, any
Naltrexone Hydrochloride from CILAG manufactured in contravention of this
Section 2.2.

 

2.3.

CILAG will take commercially reasonable steps necessary to enable OREXIGEN to
secure from the relevant Regulatory Agencies approval of CILAG and any
applicable Second-Source Supplier (as defined in Section 2.5) as a source of
supply of Naltrexone Hydrochloride for OREXIGEN’s Finished Products to be
marketed anywhere in the world. Without limiting the generality of the
foregoing, CILAG will supply to OREXIGEN sufficient quantities of Naltrexone
Hydrochloride to enable OREXIGEN to support the filing of one or more New Drug
Applications (the “NDA”) (or Abbreviated New Drug Application (“ANDA”), if
applicable), together with all amendments and supplements thereto, referencing
CILAG or any applicable Second-Source Supplier as its supplier of Naltrexone
Hydrochloride for its initial Finished Product candidate. CILAG will be
responsible for procuring and maintaining all regulatory filings and any other
compliance efforts, including without limitation,

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

 

the DMF, related to Naltrexone Hydrochloride that are required in order to
obtain approval from the FDA of OREXIGEN’s NDAs (or ANDAs, if applicable)
referencing Naltrexone Hydrochloride and equivalent approvals from Regulatory
Agencies in other jurisdictions, at no additional cost to OREXIGEN. CILAG shall
file the DMF with the FDA and shall provide the DMF’s reference number in
writing to OREXIGEN at least [***] ([***] days prior to Orexigen’s filing of an
NDA (or ANDA, if applicable). OREXIGEN shall have the right to reference the DMF
in its NDAs (or ANDAs, if applicable) and equivalent approvals from Regulatory
Agencies in jurisdictions outside the United States, and the right to access the
open part of the DMF. [***].

 

2.4. CILAG shall test, or have tested, each lot of Naltrexone Hydrochloride
shipped to OREXIGEN using the analytical testing methodologies which are set
forth in the Specifications in order to assure the conformity of each lot of
Naltrexone Hydrochloride supplied hereunder to the Specifications and all
Applicable Laws (as defined in Section 8.1.1). With each shipment of Naltrexone
Hydrochloride, CILAG shall deliver to OREXIGEN certificates of analysis from
CILAG (a) stating that the Naltrexone Hydrochloride being shipped has been
tested and does conform to the Specifications, (b) setting forth in detail the
testing methodology employed by CILAG in making the foregoing determination and
the results generated by such tests, and (c) confirming compliance with the
current good manufacturing practices (“cGMP”) required by the FDA, and other
relevant Regulatory Agencies in those jurisdictions of which OREXIGEN has given
CILAG notice, with respect to the manufacture and testing of Naltrexone
Hydrochloride for use as an active pharmaceutical ingredient in the Finished
Products and subsequent sale in such jurisdictions.

 

2.5. CILAG shall have the option, at its sole cost and expense and subject to
the terms and conditions of this Agreement, to qualify one second-source
supplier for Naltrexone Hydrochloride (“Second-Source Suppler”). CILAG shall
provide at least [***] ([***]) months prior written notice of its intent to so
qualify a Second-Source Supplier. CILAG shall not implement the use of such
Second-Source Supplier until (i) OREXIGEN has approved such Second-Source
Supplier, which approval shall not be unreasonably withheld, including the
conduct by OREXIGEN of an audit of the Second-Source Supplier, and (ii) OREXIGEN
has received the requisite approvals from all applicable Regulatory Agencies to
use such Second-Source Supplier.

 

3. FORECASTS; FIRM COMMITMENT; PURCHASE ORDERS

 

3.1.

In order to assist CILAG in planning the production runs for Naltrexone
Hydrochloride, beginning at least [***] ([***]) year prior to OREXIGEN’s
anticipated Commercial Launch (as defined in Section 3.2), OREXIGEN shall use
its commercially reasonable efforts to provide to CILAG, prior to the beginning
of each calendar quarter, a twelve (12) month rolling forecast of the quantities
of Naltrexone Hydrochloride required by OREXIGEN, by month, for the following
twelve (12) month period (the “Rolling Forecast”). OREXIGEN may, at its
discretion, update such Rolling Forecast more frequently. The first [***]
([***]) months of each Rolling Forecast shall constitute a binding order on
CILAG and OREXIGEN for the quantities of

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

 

Naltrexone Hydrochloride specified therein (“Firm Commitment”), and the
following [***] ([***]) months of the Rolling Forecast shall be non-binding
estimates and shall be used by CILAG for planning purposes only. CILAG shall be
obligated to supply no less than [***] percent ([***]%) of the quantity of
Naltrexone Hydrochloride ordered by OREXIGEN pursuant to any Purchase Order
which complies with Section 3.3. Further, CILAG agrees to use commercially
reasonable efforts to deliver any quantities of Naltrexone Hydrochloride ordered
by OREXIGEN which exceed OREXIGEN’s Rolling Forecast by not more than [***]
percent ([***]%) or for which a delivery date of less than [***] ([***]) days
from the date of such Purchase Order is requested by OREXIGEN.

 

3.2. After the Finished Products have received approval for marketing from a
Regulatory Agency and have been made generally commercially available
(hereinafter “Commercial Launch”), CILAG shall, within [***] ([***]) business
days after OREXIGEN has provided its quarterly forecast, notify OREXIGEN in
writing of any prospective problems CILAG might have with respect to supplying
OREXIGEN’s forecasted order quantities. Upon receipt of such notice, the Parties
shall promptly discuss the inability to supply the amounts forecasted by
OREXIGEN and work in good faith to agree upon revised forecast amounts. Failing
agreement, OREXIGEN’s last submitted forecast shall be deemed to be the new
quarterly forecast. The foregoing notice and discussion requirements of this
Section 3.2 shall not operate to relieve CILAG of its obligations pursuant to
any Firm Commitment Purchase Order (as defined in Section 3.3), or affect
OREXIGEN’s right to pursue any remedies that may be available to it.

 

3.3. Prior to the beginning of each calendar quarter, OREXIGEN shall submit a
binding, non-cancelable Purchase Order for the most recent Firm Commitment
portion of the Rolling Forecast for such calendar quarter (“Firm Commitment
Purchase Order”). Each Purchase Order shall specify the quantity of Naltrexone
Hydrochloride ordered, the total Price (as defined in Section 5.2) for such
quantities of Naltrexone Hydrochloride calculated in accordance with Section 5
hereof, and the required delivery date and destination, consistent with the
terms of this Agreement. OREXIGEN shall submit each Purchase Order to CILAG at
least [***] ([***]) days in advance of the delivery date requested in the
Purchase Order. Within [***] ([***]) business days after the date that a
Purchase Order is submitted, CILAG shall acknowledge receipt of OREXIGEN’s
Purchase Order and confirm that the amounts of Naltrexone Hydrochloride ordered
in the Purchase Order will be timely supplied. For the avoidance of doubt, CILAG
shall be obligated to accept any such Purchase Order which complies with this
Section 3.3. Notwithstanding the foregoing, any failure by CILAG to respond to a
Purchase Order within such [***] ([***]) day period shall be deemed acceptance
of such Purchase Order.

 

3.4.

CILAG agrees to retain at least a rolling [***] ([***]) month safety stock of
Naltrexone Hydrochloride or intermediates to be used for sale by OREXIGEN based
on the average monthly quantities in the Rolling Forecast. CILAG will promptly
notify OREXIGEN if CILAG’s manufacturing capacity will be insufficient to fill a
Purchase Order submitted by OREXIGEN, and CILAG agrees that OREXIGEN shall
receive [***] of CILAG based upon OREXIGEN’s Rolling Forecast for Naltrexone
Hydrochloride for the applicable quarter. Such notice will include the expected
duration of the shortage and its impact on the

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

 

supply of Naltrexone Hydrochloride to OREXIGEN. Such notification shall not
operate to relieve CILAG of its obligations to deliver the ordered amounts of
Naltrexone Hydrochloride or affect OREXIGEN’s right to pursue any remedies that
may be available to it. CILAG will use its best efforts to mitigate the impact
on OREXIGEN of shortages or other constrained capacity. The obligations of CILAG
to maintain the safety stock specified herein shall commence as of the
Commercial Launch.

 

3.5. During any period during this Agreement in which CILAG, for any reason,
including, without limitation, a force majeure as provided in Section 13.1,
fails to deliver the requisite quantities of Naltrexone Hydrochloride included
within any Firm Commitment Purchase Order, within [***] ([***]) days after the
date of delivery confirmed in writing by CILAG or if CILAG otherwise anticipates
or notifies OREXIGEN that it will be unable to make delivery of all or a portion
of the ordered Naltrexone Hydrochloride within [***] ([***]) days after the
confirmed date of delivery, then OREXIGEN may refuse such late shipment of
Naltrexone Hydrochloride from CILAG and purchase such quantities under such Firm
Commitment Purchase Order through a substitute third party supplier. The
quantity of Naltrexone Hydrochloride purchased from the substitute supplier due
to CILAG’s failure to supply shall be treated as if it were purchased from CILAG
for purposes of determining the [***] in the table of Schedule B for subsequent
purchase of Naltrexone Hydrochloride. In the event CILAG regains its ability to
resume supplying hereunder, OREXIGEN’s right to purchase Naltrexone
Hydrochloride from the substitute supplier shall terminate immediately upon the
delivery by CILAG to OREXIGEN of written notice thereof except in respect of
orders already placed or obligated to be placed by OREXIGEN from the substitute
supplier. Notwithstanding CILAG’s reinstatement, if CILAG fails to timely meet
its continuing manufacturing and supply obligations to OREXIGEN (consistent with
all representations, warranties and covenants herein) on more than [***]
occasions during [***], then in addition to any termination rights hereunder,
the Exclusivity Obligation (as defined in Section 5.1) shall be of no further
force and effect with respect to OREXIGEN for [***] and [***], provided,
however, CILAG shall still be obligated to perform all of its obligations under
this Agreement.

 

4. DELIVERY

 

4.1. Each Purchase Order shall specify the quantity of Naltrexone Hydrochloride
ordered and the required delivery date and destination, consistent with the
terms of this Agreement. Deliveries must be made on normal business days of the
designated facility unless otherwise coordinated.

 

4.2. Subject to any written agreement between OREXIGEN and CILAG to the
contrary, CILAG shall make all necessary shipping arrangements to OREXIGEN’s
designated facility. Freight terms shall be as set forth in Schedule C. Title of
the Naltrexone Hydrochloride shall pass from CILAG to OREXIGEN upon receipt by
OREXIGEN or its designated agents of such product at the location specified in
the Purchase Order.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

4.3. CILAG shall deliver the complete order amounts on the delivery date
specified in the Purchase Order. CILAG shall be responsible for coordinating the
import/export of the Naltrexone Hydrochloride to the United States and to
OREXIGEN’s designated manufacturing facilities in a timely manner and in
compliance with the Specifications and all Applicable Laws. CILAG shall notify
OREXIGEN of the expected delivery date of the order to enable receipt to be
coordinated.

 

4.4. Subject to clearance by customs and, if required, the FDA or other
Regulatory Agency, the Naltrexone Hydrochloride shall be delivered to OREXIGEN’s
designated facility in CILAG’s normal packaging and documentation for Naltrexone
Hydrochloride, including, without limitation, any such procedures as reflected
in CILAG’s DMF, provided that such packaging and documentation shall meet the
customs and regulatory requirements within the United States and/or Canada, as
applicable, to the location of OREXIGEN’s designated facility for delivery. Each
shipment shall include certificates of analysis, which include, without
limitation, a statement of compliance with cGMP, and such other documentation
and information as may be necessary or desirable for complying with import,
export and customs laws, regulations and requirements as applicable.

 

5. EXCLUSIVITY; PRICE; PAYMENT

 

5.1.

From a period beginning on the first December 31st following marketing approval
by the FDA for a Finished Product (the “Qualification Date”) and continuing
though the term of this Agreement, OREXIGEN agrees to purchase from CILAG [***]
percent ([***]%) of its requirements for Naltrexone Hydrochloride intended for
commercial sale in Finished Products (the “Exclusivity Obligation”), provided
that the Exclusivity Obligation shall not be binding on OREXIGEN (a) in the
event of breach by CILAG of any of the terms set forth herein which breach is
not cured within the period set forth in Section 11.2 or (b) under the
circumstances set forth in Section 3.5. [***].

 

5.2. The price for the Naltrexone Hydrochloride to be purchased by OREXIGEN
hereunder is set forth in Schedule B, as adjusted in accordance with this
Section 5 (the “Price”).

 

5.3.

The Price shall remain fixed for the first [***] ([***]) months of the
Agreement, and thereafter shall be adjusted in accordance with this Section 5.3
on [***] to take effect for orders to be delivered after such applicable [***]
date. The Price shall be adjusted based on any increase or decrease in the [***]
over the previous [***] (the “[***] Price Adjustment”), provided that any such
increase or decrease is supported by documentation reasonably satisfactory to
the other Party evidencing such [***] Price Adjustment; and provided further
that the [***] Price Adjustment shall not exceed [***] percent ([***]%) of the
average price per kilogram paid by OREXIGEN for purchases made in the previous
[***]. The Price shall also be adjusted [***] based on the percent increase or
decrease in the [***] measured over the previous [***] (the “[***] Adjustment”),
provided that any such increase or decrease is supported by documentation
reasonably satisfactory to the other Party evidencing such [***] Adjustment.
CILAG and OREXIGEN, as applicable, shall be entitled to adjust the Price at any
time during the term of this Agreement (to take effect for Purchase Orders
accepted after the date of such adjustment) by

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

 

giving [***] ([***]) days prior written notice to the other Party solely to take
into account any documented and verifiable increases or decreases in the [***]
resulting from (i) [***] (“[***] Price Change”), or (ii) changes in [***] or
[***] (other than as a result of [***] or any changes to [***] (“[***] Price
Change”). In the event of (i) a [***] Price Change, CILAG and OREXIGEN shall
negotiate in good faith to adjust the Price based on the changes to the [***],
and (ii) a [***] Price Change, the Price shall be increased by an amount equal
to [***] percent ([***]%) of [***] Price Change, provided that in either case,
if the applicable change results in an increase in the Price payable by OREXIGEN
and OREXIGEN disagrees with CILAG that the [***] changes are necessary [***],
then OREXIGEN shall, within [***] ([***]) days of receipt of such notice from
CILAG, notify CILAG in writing of OREXIGEN’s disagreement and the rationale for
such disagreement. The Parties shall thereafter attempt in good faith to agree
upon whether such change is necessary and who shall bear the costs due to such
change by negotiation and consultation between appropriate representatives of
each of the Parties. In the event said representatives are unable to reach a
consensus within [***] ([***]) days, such dispute shall be resolved in
accordance with Section 13.3.

 

5.4. If at any time during the term, [***].

 

5.5. If at any time on or after the [***].

 

     [***].

 

5.6. CILAG agrees to keep full, clear and accurate books and records with
respect to costs of commercial manufacture of Naltrexone Hydrochloride for a
minimum period of [***] ([***]) years after the calendar year in which they are
prepared, or for such longer period as may be required by Applicable Law.
OREXIGEN shall have the right to have a third party independent external auditor
conduct an audit of CILAG’s books and records for the purpose of verifying any
Price adjustments made pursuant to this Section 5.3, 5.4 or 5.5 If so requested
by OREXIGEN, such independent external auditor shall provide written
confirmation of the accuracy of any Price adjustments in Sections 5.3, 5.4 or
5.5 prior to the implementation of such Price adjustments. If the independent
external auditor is unable to confirm such Price adjustments, the Price [***].
The final report of the independent external auditor shall be shared with both
of the Parties. Any amounts that are determined to be due and owing by one Party
to the other Party following such audit shall be paid within [***] ([***]) days
thereafter. OREXIGEN shall bear the cost of such audit The Parties shall
cooperate with one another in good faith to resolve any disputes concerning the
auditor’s conclusions in accordance with Section 13.3.

 

5.7. CILAG shall issue its invoice to OREXIGEN at the time of shipment. Each
invoice shall set forth the applicable Price for the shipment properly
determined in accordance with the provisions of this Agreement. Payment of the
invoice by OREXIGEN shall be within [***] ([***]) days following receipt of such
invoice. Payment shall be subject to the inspection and acceptance procedures
set forth in Section 6. OREXIGEN may withhold a portion of any invoice that it
disputes in good faith pending resolution of such dispute. All invoices and
payments shall be in U.S. Dollars.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

6. INSPECTION OF SHIPMENTS

 

6.1. OREXIGEN shall visually inspect or have visually inspected the Naltrexone
Hydrochloride delivered hereunder for obvious damage, failure to meet
Specifications and/or shortage (collectively, “Obvious Damage”) after receipt
thereof and shall provide CILAG with written notice of any such Obvious Damage
within [***] ([***]) days after receipt. OREXIGEN shall be deemed to have
accepted any shipment of Naltrexone Hydrochloride, but only with respect to
Obvious Damage, unless CILAG receives the written notice required within the
[***] ([***])-day time period specified above. At its discretion, OREXIGEN may
also test, or have tested, any lot of Naltrexone Hydrochloride supplied to
OREXIGEN.

 

6.2. At any time within [***] ([***]) months after receipt of any lot of
Naltrexone Hydrochloride but promptly after discovery, OREXIGEN may provide
CILAG with written notice of any non-obvious damage, including adulteration of
the Naltrexone Hydrochloride, failure to meet Specifications, or other latent
damage or defect (collectively, “Non-Obvious Damage”). Obvious Damage and
Non-Obvious Damage shall hereinafter be collectively referred to as “Damage.”
OREXIGEN may reject any portion of any shipment of Naltrexone Hydrochloride
which contains any Damage by providing written notice to CILAG of its rejection.
OREXIGEN agrees to provide CILAG’s Quality Control Department with documentation
of Damage to confirm the existence thereof in connection with any notice of
rejection

 

6.3. If CILAG and OREXIGEN disagree as to the existence of Damage, then they
will diligently and in good faith repeat the analyses of samples from the
shipment in question and implement suitable controls to determine the source of
the discrepancy in results and the cause of any detected Damage, applying all
objective and sound principles of scientific investigation. If after such
repeated analyses CILAG and OREXIGEN continue to disagree, they will then submit
representative samples of the shipment to a mutually acceptable independent
testing lab and the results of said lab shall be binding on CILAG and OREXIGEN.
The costs associated with such submission shall be borne by the Party against
which the lab decided.

 

6.4.

Provided OREXIGEN provides notice of the damage claimed within [***] ([***])
days of receipt of the allegedly Damaged Naltrexone Hydrochloride, in the case
of Obvious Damage, and within [***] ([***]) months of receipt of the allegedly
Damaged Naltrexone Hydrochloride in the case of Non-Obvious Damage, whether or
not CILAG accepts OREXIGEN’s basis for rejection, CILAG shall promptly, on
receipt of a notice of rejection and its prompt verification of the Damage
and/or shortage, at OREXIGEN’s request and at no additional cost to OREXIGEN
(including, without limitation, the cost of transportation, export or import
duties, if any, taxes, insurance and handling costs), deliver to OREXIGEN
quantities of replacement Naltrexone Hydrochloride equal to the rejected or
short quantities as soon as reasonably practicable thereafter, and in no event
more than [***] ([***]) days after such notice is given and OREXIGEN shall have
no obligation to pay for

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

 

such Naltrexone Hydrochloride until such time as conforming replacement
Naltrexone Hydrochloride has been received. CILAG will use expedited means of
transport, if so requested by OREXIGEN at OREXIGEN’s expense unless such
Naltrexone Hydrochloride being replaced is determined to have been Damaged.

 

6.5. Notwithstanding any other provisions of this Agreement, OREXIGEN agrees, if
so requested by CILAG, to return to CILAG, at CILAG’s expense, any Naltrexone
Hydrochloride that is deemed to be Damaged pursuant to this Section 6, or
otherwise to dispose of such Naltrexone Hydrochloride as CILAG may request.

 

7. CONFIDENTIALITY

 

7.1. During the term of this Agreement, the Parties may disclose certain
confidential and proprietary information and data to each other relating to
their respective products, including active pharmaceutical ingredients and
Finished Products (“Products”) and businesses, including, but not limited to
financial and other business information, Product samples, formulas,
manufacturing processes, specifications, drawings, schematics and other
technical, customer and Product development plans, forecasts, strategies and
other data. Except as otherwise specifically provided herein, all information
disclosed by one Party (in such capacity, the “Disclosing Party”) to the other
Party (in such capacity, the “Receiving Party”) relating to the Disclosing
Party’s Products and/or its business operations and the results, reports, etc.,
of testing and evaluation of any such information shall constitute “Proprietary
Information.”

 

7.2. Proprietary Information disclosed by a Disclosing Party to a Receiving
Party hereunder shall be used by the Receiving Party solely in connection with
exercising its rights or performing its obligations under this Agreement.

 

7.3. In consideration of the Disclosing Party’s disclosure and supply of
Proprietary Information, each Party, as a potential Receiving Party, agrees
that, for the term of the Agreement and for a period of [***] ([***]) years
thereafter, it shall use the Disclosing Party’s Proprietary Information
exclusively to conduct the activities contemplated under this Agreement. Each
Party further agrees, as a potential Receiving Party, for the term of the
Agreement and for a period of [***] ([***]) years thereafter, it shall not
disclose, without the express written consent of the Disclosing Party, any
Proprietary Information, including this Agreement or the interest of the
Disclosing Party in exploring the possibility of entering into a business
relationship with the Receiving Party, to any person other than to those
employees, consultants or agents of the Receiving Party (“Representatives”) who
will be directly involved in fulfilling the Receiving Party’s obligations under
this Agreement, provided that such Representatives have assumed like obligations
of confidentiality in writing to the Disclosing Party. Notwithstanding the
foregoing, (a) OREXIGEN may disclose the existence and terms of this Agreement
to bona fide potential investors, acquirers, corporate partners and financial
advisors and (b) CILAG may disclose the existence (but not the terms of) this
Agreement to bona fide potential investors and financial advisors.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

7.4. Each Party, as a potential Receiving Party, agrees to advise those of its
Representatives who receive Proprietary Information (and such other persons who
may receive Proprietary Information as permitted by 7.3(a) or 7.3(b) above) that
such information (a) is proprietary and confidential to the Disclosing Party and
(b) shall not be disclosed to anyone except as authorized herein. Each Party
further agrees to take such reasonable precautions as it normally takes with its
own confidential and proprietary information to prevent unauthorized disclosure
or use of such Proprietary Information.

 

7.5. In the event that the Receiving Party is required by any government
regulation, law, court order or rule or otherwise becomes legally compelled to
disclose any Proprietary Information, it will provide the Disclosing Party with
prompt advance notice in writing so that the Disclosing Party may, at its
discretion, reasonably intervene prior to disclosure. The Receiving Party will
exercise its commercially reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded to such Proprietary Information.

 

7.6. Notwithstanding any of the foregoing, the term “Proprietary Information”
and the obligation of confidentiality associated therewith shall not apply to
the following information: (a) information which, at the time of the Disclosing
Party’s disclosure to the Receiving Party, is publicly known; (b) information
which, after the Disclosing Party’s disclosure to the Receiving Party, becomes
publicly known, except where such knowledge is the result of the Receiving
Party’s breach of this Agreement or otherwise is the result of any unauthorized
disclosure by any of its employees or Representatives; (c) information which,
prior to the Disclosing Party’s disclosure to the Receiving Party, was already
in the Receiving Party’s possession, as evidenced by its prior written records;
or (d) information which, subsequent to the Disclosing Party’s disclosure to the
Receiving Party, is obtained by the Receiving Party from a third Party which is
lawfully in possession of such information and not subject to a contractual or
fiduciary relationship to the Disclosing Party with respect thereto.

 

7.7. Upon the termination of this Agreement, the Receiving Party shall, if so
requested by the Disclosing Party, promptly return to the Disclosing Party the
originals and all copies of any Proprietary Information then in the Receiving
Party’s possession. Notwithstanding the foregoing, Receiving Party may retain
one copy of such Proprietary Information for archival purposes.

 

8. QUALITY OF NALTREXONE HYDROCHLORIDE; REGULATORY MATTERS; REPRESENTATIONS AND
WARRANTIES

 

8.1. CILAG hereby represents, warrants and covenants as follows:

 

  8.1.1.

At all times during the term of this Agreement, CILAG’s facilities shall remain
in compliance with, and the Naltrexone Hydrochloride shall be manufactured and
delivered in compliance with, all applicable laws, regulations and standards,
including but not limited to, the provisions of the Federal Food, Drug, and
Cosmetic Act, as amended from time to time (the “Act”); the FDA’s cGMP,
including the FDA’s Guidance for Industry, Manufacturing, Processing or Holding
Active Pharmaceutical Ingredients, March 1998, and any updates thereto; the
FDA’s



--------------------------------------------------------------------------------

 

regulations for drug establishment registration; the Specifications; the other
rules and regulations promulgated under the Act relating to the manufacture of
pharmaceutical products; and equivalent laws, regulations and standards
promulgated by Regulatory Agencies in all jurisdictions for which OREXIGEN has
given notice to CILAG (collectively, the “Applicable Laws”).

 

  8.1.2. No Naltrexone Hydrochloride constituting or being a part of any
shipment to OREXIGEN shall at the time of any such shipment be adulterated
within the meaning of the Act, or the rules and regulations promulgated
thereunder, as such law, rule or regulation is constituted and in effect at the
time of any such shipment.

 

  8.1.3. All Naltrexone Hydrochloride supplied to OREXIGEN hereunder (i) shall
comply with the Specifications; (ii) shall have been manufactured, stored and
shipped in accordance with the Specifications, applicable approvals from
Regulatory Agencies and all Applicable Laws, (iii) may be introduced into public
commerce consistent with the intended use for Naltrexone Hydrochloride pursuant
to Applicable Laws, and (iv) will have expiration dating of not less than two
thirds of the applicable expiration dating from the date of delivery in
accordance with this Agreement.

 

  8.1.4. All necessary licenses, permits or approvals required by Applicable
Laws in connection with the manufacture, storage, and shipment of Naltrexone
Hydrochloride hereunder, including without limitation permits related to
manufacturing facilities shall be obtained and maintained.

 

  8.1.5. CILAG will (i) respond fully and accurately to all inquiries directed
to it by the FDA or any other Regulatory Agency that may impact the quality or
timely delivery of Naltrexone Hydrochloride and promptly notify OREXIGEN of
same, (ii) assist OREXIGEN in responding to inquiries directed to OREXIGEN by
the FDA or other Regulatory Agencies, and (iii) provide the FDA or other
Regulatory Agencies with such information and data as is requested by the FDA or
other Regulatory Agencies with respect to the manufacture, use, route of
synthesis and testing of the Naltrexone Hydrochloride.

 

  8.1.6. CILAG’s manufacturing facilities are, and shall at all times during the
term of this Agreement be, in compliance with the FDA’s cGMP.



--------------------------------------------------------------------------------

  8.1.7. CILAG has disclosed to OREXIGEN an accurate summary of all warning
letters or similar notices relating to its manufacturing facilities or import
alerts (including FDA Form 483’s), if any, for products manufactured in its
facilities issued during the last five (5) years and will during the term
disclose in timely fashion an accurate summary of such letters, alerts and
notices,

 

  8.1.8. CILAG has, and shall maintain, sufficient facilities, personnel and
resources to meet its obligations to supply Naltrexone Hydrochloride under this
Agreement.

 

  8.1.9. CILAG is not aware of any claim by a third party that the Naltrexone
Hydrochloride supplied hereunder or its process for manufacturing the Naltrexone
Hydrochloride supplied hereunder would, if carried out in the United States or
in any other country where generic Naltrexone Hydrochloride is manufactured or
sold, infringe, misappropriate or violate any patent, trade secret or other
intellectual property right in effect in such countries.

 

  8.1.10. To CILAG’s knowledge ([***]), the Naltrexone Hydrochloride supplied to
OREXIGEN under this Agreement and CILAG’s process for manufacturing the
Naltrexone Hydrochloride supplied hereunder will not infringe, misappropriate or
violate any patent, trade secret or other intellectual property right in effect
during the term of this Agreement in the United States.

 

  8.1.11. There are no pending or threatened claims against CILAG asserting that
any of the activities of CILAG relating to the manufacture, import, use and sale
of Naltrexone Hydrochloride in the United States or the conduct of the
activities contemplated herein by OREXIGEN, infringe, misappropriate or violate
the rights of any third party.

 

8.2. OREXIGEN hereby represents, warrants and covenants that, to OREXIGEN’s
knowledge (after reasonable inquiry and investigation), the Finished Product
will not infringe, misappropriate or violate any third party patent, trade
secret or other intellectual property right in effect during the term of this
Agreement in the United States (provided, that OREXIGEN’s representation does
not extend to any infringement, misappropriation or violation that arises out of
or relates to the Naltrexone Hydrochloride or the process for manufacturing the
Naltrexone Hydrochloride).

 

8.3. Each Party represents and warrants that all corporate action on its part
and on the part of each of its officers and directors necessary for the
authorization, execution and delivery of this Agreement has been taken, it has
the full right and authority to enter into this Agreement and perform its
obligations hereunder and that it is not aware of any obligations owed to third
parties that would conflict with its ability to perform its obligations
hereunder.

 

8.4. If requested in writing by OREXIGEN, CILAG shall permit OREXIGEN or its
authorized representatives to inspect CILAG’s facilities and records and be
given access to CILAG’s personnel (at reasonable times, upon reasonable advance
notice and in the company of a CILAG representative during normal business
hours), to the extent OREXIGEN deems reasonably necessary to enable OREXIGEN to
verify compliance by CILAG with its obligations under this Agreement and to
verify compliance with any Applicable Laws.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

8.5. CILAG shall provide upon request by OREXIGEN confirmation that it has
timely filed with the FDA and all other relevant Regulatory Agencies, any
required DMF-related filings.

 

8.6. OREXIGEN shall provide CILAG copies of product complaints, or notices or
inquiries from the FDA or other Regulatory Agencies, which raise issues with
respect to the manufacture or product quality of the Naltrexone Hydrochloride
provided by CILAG to OREXIGEN. CILAG shall fully and appropriately investigate
such matters and provide OREXIGEN with a report of its investigation. In the
event that CILAG receives any complaint, claims or adverse reaction reports
regarding Naltrexone Hydrochloride, including notices from the FDA regarding any
alleged regulatory noncompliance of Naltrexone Hydrochloride, CILAG shall
promptly and not more than [***] ([***]) business days after receipt, provide to
OREXIGEN all information contained in the complaint, report or notice and such
additional information regarding Naltrexone Hydrochloride as OREXIGEN may
reasonably request. CILAG shall comply, at a minimum, with FDA requirements for
complaint handling with respect to such complaints, claims or adverse reaction
reports.

 

8.7. OREXIGEN and CILAG each further represents and warrants, for itself, that
it shall comply with all Applicable Laws in the performance of its obligations
hereunder.

 

8.8. CILAG shall promptly notify OREXIGEN of any problems or unusual production
situations which have, or are reasonably likely to have, an adverse effect on
CILAG’s ability to perform its obligations hereunder or to deliver the
Naltrexone Hydrochloride to OREXIGEN in a timely manner. CILAG will make its
facilities available for inspection by representatives of any Regulatory Agency
in compliance with all Applicable Laws. In addition, CILAG shall notify and, if
applicable, provide copies of any notices or communications to, OREXIGEN of any
FDA or other Regulatory Agency inspection, investigation or other inquiry or
communication relating to the manufacture of the Naltrexone Hydrochloride
promptly and not more than [***] ([***]) business days after CILAG becomes aware
of such inspection, investigation or other inquiry or communication. To the
extent such inspection, investigation or other inquiry concerns Naltrexone
Hydrochloride, CILAG shall promptly thereafter provide to OREXIGEN a written
summary of all findings and corrective actions taken or planned by CILAG,
including any written responses from CILAG to the FDA or other Regulatory
Agency. CILAG shall also discuss with OREXIGEN any response to observations and
notifications received in connection with any inspection, investigation,
communication or other inquiry concerning Naltrexone Hydrochloride and will give
OREXIGEN an opportunity to comment upon any proposed response before it is made.
Any notices under this Section 8.8 shall not operate to relieve CILAG of its
obligations to deliver the ordered amounts of Naltrexone Hydrochloride or affect
OREXIGEN’s right to pursue any remedies that might be available to it.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

8.9. CILAG covenants that it will not in the performance of its obligations
under this Agreement use the services of any person debarred or suspended under
21 U.S.C. §35(a) or (b). CILAG represents that it does not currently have, and
covenants that it will not hire, as an officer or an employee, any person who
has been convicted of a felony under the laws of the United States for conduct
relating to the regulation of any drug product under the Act.

 

8.10. CILAG shall maintain commercial general liability insurance and product
liability insurance with a minimum limit per occurrence or accident of $[***]
and an annual aggregate limit of $[***] for the term of this Agreement and for
[***] ([***]) years thereafter. Upon request, CILAG will provide to OREXIGEN
copies of insurance certificates reflecting the above.

 

8.11. CILAG shall immediately notify OREXIGEN of any information of the
following kind about Naltrexone Hydrochloride provided to OREXIGEN:

 

  8.11.1. information indicating that shipped product has not been manufactured
or supplied in accordance with the Specifications, cGMP, this Agreement or in
compliance with Applicable Laws; and

 

  8.11.2. information concerning any bacteriological contamination, or any
significant chemical, physical or other changes or deterioration in the shipped
Naltrexone Hydrochloride, or the failure of one or more shipped lots of
Naltrexone Hydrochloride to meet Specifications, including stability parameters.

 

8.12. Without limiting the foregoing, the Parties shall enter into a Quality
Agreement within six (6) months of the date of the execution of this Agreement
(the “Quality Agreement”). In the event there is any conflict in the terms and
provisions of this Agreement and the Quality Agreement, the terms and provisions
of this Agreement shall control and prevail.

 

8.13. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NO PARTY MAKES ANY
WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, AND EACH PARTY
SPECIFICALLY DISCLAIMS ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

 

9. INDEMNIFICATION

 

9.1. OREXIGEN hereby agrees to and shall defend, indemnify, and hold harmless
CILAG, its affiliates and each of their respective employees, officers,
directors and agents (the “Supplier Indemnitees”), from, against, and in respect
of, any and all losses, judgments, damages, liabilities, suits, actions,
expenses (including reasonable attorney’s fees), and proceedings arising from
any claims of any third party to the extent resulting from:

 

  9.1.1. any misrepresentation, breach of warranty, or the non-fulfillment of
any obligation, covenant, or duty on the part of OREXIGEN under this Agreement;

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

  9.1.2. any claim, complaint, suit, proceeding or cause of action against any
of the Supplier Indemnitees alleging physical injury or death, brought by or on
behalf of an injured party, or loss of service or consortium or a similar such
claim, complaint, suit, proceeding or cause of action brought by a spouse,
relative or companion of an injured party due to such physical injury or death,
and in each case arising out of the Finished Products;

 

  9.1.3. any negligence or willful misconduct of OREXIGEN, its employees,
officers and directors in performing this Agreement; and

 

  9.1.4. any claim of patent infringement relating to a Finished Product or the
process for manufacturing a Finished Product (excluding any claim of patent
infringement arising out of or relating to the Naltrexone Hydrochloride or the
process for manufacturing the Naltrexone Hydrochloride), which claim, if true,
would be in contravention of the representations, warranties and covenants of
OREXIGEN hereunder;

except to the extent resulting from (i) any misrepresentation, breach of
warranty, or the non-fulfillment of any obligation, covenant, or duty on the
part of CILAG under this Agreement, (ii) any negligence or willful misconduct of
the Supplier Indemnitees in performing this Agreement, or (iii) any claim
subject to CILAG’s indemnification obligations under Section 9.2.

 

9.2. CILAG hereby agrees to and shall defend, indemnify, and hold harmless
OREXIGEN, its affiliates and each of their respective employees, officers,
directors and agents (the “OREXIGEN Indemnitees”), from, against, and in respect
of, any and all losses, judgments, damages, liabilities, suits, actions,
expenses (including reasonable attorney’s fees), and proceedings arising from
any claims of any third party to the extent resulting from:

 

  9.2.1. any misrepresentation, breach of warranty, or the nonfulfillment of any
obligation, covenant, or duty on the part of CILAG under this Agreement;

 

  9.2.2. any claim, complaint, suit proceeding or cause of action against any of
the OREXIGEN Indemnitees alleging physical injury or death, brought by or on
behalf of an injured party, or loss of service or consortium or a similar such
claim, complaint, suit, proceeding or cause of action brought by a spouse,
relative or companion of an injured party due to such physical injury or death,
and in each case arising because Naltrexone Hydrochloride supplied by CILAG to
OREXIGEN did not meet the warranties in Section 8.1.

 

  9.2.3. any negligence or willful misconduct of CILAG or its employees,
officers or directors in performing this Agreement; and



--------------------------------------------------------------------------------

  9.2.4. any claim of patent infringement relating to the Naltrexone
Hydrochloride supplied to OREXIGEN or the process for manufacturing the
Naltrexone Hydrochloride supplied to OREXIGEN which claim, if true, would be in
contravention of the representations, warranties and covenants of CILAG
hereunder;

except to the extent resulting from (i) any misrepresentation, breach of
warranty, or the non-fulfillment of any obligation, covenant, or duty on the
part of OREXIGEN under this Agreement, (ii) any negligence or willful misconduct
of the OREXIGEN Indemnitees in performing this Agreement, or (iii) any claim
subject to OREXIGEN’s indemnification obligations under Section 9.1.

 

9.3.

The foregoing indemnification obligations are subject to the following: (a) the
indemnifying Party must be notified by or on behalf of the indemnified Party in
writing promptly after a claim is made, a suit is filed or an action or
investigation is initiated (each, a “Proceeding”) against the indemnified Party,
unless such delay does not materially prejudice the indemnifying Party;
(b) subject to the provisions set forth below in this Section 9.3, the
indemnifying Party shall be permitted to defend, control, conduct and prosecute,
in the indemnifying Party’s sole discretion and by counsel of the indemnifying
Party’s choosing, the defense of such Proceeding brought against the indemnified
Party; (c) the indemnifying Party shall have the right in its sole discretion to
settle, compromise or otherwise terminate the Proceeding solely upon the payment
of money; provided, that, there is no finding or admission of any violation by
any indemnified Party of (i) any law, rule or regulation or (ii) the rights of
any person; and provided, further, that, no such settlement shall prohibit any
indemnified Party from importing the Naltrexone Hydrochloride into the United
States or making, using or selling products in the United States made from such
Naltrexone Hydrochloride; (d) the indemnified Party shall refrain from settling
(or endeavoring to settle, or entering into settlement negotiations with respect
to) any such Proceeding without the indemnifying Party’s prior written consent;
(e) except as may otherwise be required by law, the indemnified Party shall not
compromise the position of the indemnifying Party by admission, statements,
disclosure or conduct (collectively, “Disclosure”) in a way that could prejudice
the defense, control, conduct or prosecution of said cause of action (it being
understood that no indemnified Party shall be deemed to have violated this
provision so long as such Party has acted in good faith to fulfill its
obligations under this provision); and (f) the indemnified Party shall cooperate
with the indemnifying Party in the defense, conduct, prosecution or termination
of the Proceeding, including the furnishing of information and the assistance
from employees of the indemnified Party at the indemnifying Party’s reasonable
request and expense. With respect to clause (e) above, the indemnified Party
will provide the indemnifying Party with prompt written notice in advance of any
such Disclosure being made to permit the indemnifying Party to seek an
appropriate protective order, restriction on response or withdrawal of the
request for Disclosure. If, however, any such request for relief by the
indemnifying Party is denied or is otherwise unavailable, the relevant
indemnified Party may make the Disclosure without any liability to the
indemnifying Party. The indemnified Party may, at its option and expense,
participate in the indemnifying Party’s defense with counsel of its own
choosing, and if the indemnified Party so participates, the Parties shall
cooperate with one another in such defense in a commercially reasonable



--------------------------------------------------------------------------------

 

fashion. Notwithstanding any provision in this Agreement to the contrary,
OREXIGEN shall at all times have the right to assume direction and control of
the defense of any claim alleging infringement, misappropriation or violation of
any patent, trade secret or other intellectual property right of any third
party, provided that OREXIGEN will provide CILAG with a reasonable opportunity
to review and consult from time to time concerning the strategy and action plan
(including possibly pursuing one or more licenses as appropriate), and in such
event CILAG shall cooperate and assist as requested in the defense of such claim
and if OREXIGEN finds it necessary or desirable to join CILAG as a party, CILAG
shall execute all papers or perform such other acts as may reasonably be
required by OREXIGEN. Further, CILAG shall not settle or consent to the entry of
any judgment with respect to any such claim, without OREXIGEN’s prior written
consent.

 

9.4. The indemnification rights provided for herein are in addition to, and not
in substitution for, any and all remedies available to a Party under this
Agreement or otherwise at law or in equity. Notwithstanding anything to the
contrary in this Section 9, each Party may, and expressly reserves the right to,
seek judicial relief from any court of competent jurisdiction in order to obtain
an injunction or other equitable relief.

 

9.5. IN NO EVENT SHALL ANY OF THE PARTIES HERETO BE RESPONSIBLE OR LIABLE TO THE
OTHER UNDER ANY PROVISION OF THIS AGREEMENT OR UNDER ANY THEORY OF NEGLIGENCE,
STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY, FOR ANY CONSEQUENTIAL,
INDIRECT, SPECIAL, OR EXEMPLARY DAMAGES OR LOST PROFITS. FOR THE PURPOSE OF
CLARITY, NOTHING IN THIS SECTION IS INTENDED TO LIMIT THE INDEMNIFICATION
OBLIGATIONS OF ANY PARTY WITH RESPECT TO THE CHARACTERIZATION OF ANY CLAIM BY A
THIRD PARTY AS CONSEQUENTIAL, INDIRECT, SPECIAL, OR EXEMPLARY DAMAGES OR LOST
PROFITS.



--------------------------------------------------------------------------------

10. ADVERSE EVENT REPORTING; COSTS AND EXPENSES OF RECALL

 

10.1. OREXIGEN shall have sole control and responsibility for reporting all
adverse events associated with the use of Finished Products in humans, whether
expected or unexpected and whether or not considered drug related, including the
following: (i) an adverse event occurring in the course of the use of a drug
product in professional practice; (ii) an adverse event occurring from drug
overdose whether accidental or intentional; (iii) an adverse event occurring
from drug abuse; or (iv) an adverse event occurring from drug withdrawal; and
any failure of expected pharmacological action (collectively, “Adverse Events”),
with respect to the Finished Products, and responding to all Finished Product
quality complaints and medical and technical inquiries, whether from lay
persons, health care professionals and or Regulatory Agencies. Notwithstanding
the foregoing, to the extent CILAG has an obligation to report any Adverse
Events to any Regulatory Agencies it may do so provided it first provides
written notice to OREXIGEN thereof and a copy of such report. CILAG agrees to
consider in good faith any comments OREXIGEN has timely provided concerning such
reports prior to CILAG’s submission of the same to the applicable Regulatory
Agency. In the event CILAG (a) receives any information regarding any Adverse
Event relating to Naltrexone Hydrochloride or any Finished Products or their
manufacture, (b) receives any complaints relating, or potentially relating, to
Naltrexone Hydrochloride or any Finished Products or their manufacture,
(c) receives any medical or technical inquiry relating, or potentially relating,
to Naltrexone Hydrochloride or any Finished Products or their manufacture, or
(d) discovers or is notified of any material defect in Naltrexone Hydrochloride
or any Finished Products, it shall (i) notify OREXIGEN within [***] ([***]) days
thereof, and (ii) promptly conduct an investigation in accordance with its
approved written procedures for the surveillance, receipt, evaluation, and
reporting of complaints, inquiries or discoveries of that nature and report the
results of such investigation to OREXIGEN promptly upon the completion thereof.

 

10.2. OREXIGEN shall have sole control and responsibility for conducting all
voluntary and involuntary recalls or other related action (collectively,
“Recalls”) of units of any Finished Product; provided, however, that CILAG
agrees to reimburse OREXIGEN for all of its reasonable costs and expenses
incurred with respect to any Recalls arising out of any of the causes set forth
in Sections 9.2.1 through 9.2.4. Further, in the event of any Recall of any
Finished Products arising out of any of the causes set forth in Sections 9.2.1
through 9.2.4, OREXIGEN’s obligation to pay CILAG for Naltrexone Hydrochloride
purchased hereunder shall cease. This Section 10 is intended to augment and not
limit the indemnification provisions of Section 9 herein.

 

11. TERM AND TERMINATION

 

11.1. This Agreement shall commence on the Effective Date and shall continue in
effect until the date that is four (4) years from the Qualification Date (the
“Initial Term”), unless earlier terminated or extended in accordance with it
terms. At least one year prior to the expiration of the Initial Term the Parties
shall discuss the terms of the renewal term.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

11.2. This Agreement may be terminated by (i) OREXIGEN upon [***] ([***]) days
written notice to CILAG of a failure by CILAG to perform or observe any material
covenant, condition or agreement to be performed or observed by it under this
Agreement, unless such breach has been cured within the [***] ([***]) day notice
period, and (ii) CILAG upon [***] ([***]) days written notice to OREXIGEN of a
failure by OREXIGEN to perform or observe any material covenant, condition or
agreement to be performed or observed by it under this Agreement, unless such
breach has been cured within the [***] ([***]) day notice period; provided, that
if the breach by OREXIGEN is a failure to pay an invoice when due (except as
provided in Section 5.8), then the notice and cure period shall be [***] ([***])
days.

 

11.3. OREXIGEN may terminate this Agreement effective immediately upon written
notice to CILAG in the event that (a) CILAG dissolves, is declared insolvent or
bankrupt by a court of competent jurisdiction; (b) a voluntary or involuntary
petition of bankruptcy is filed in any court of competent jurisdiction by CILAG;
or (c) this Agreement is assigned by CILAG for the benefit of creditors. CILAG
may terminate this Agreement effective immediately upon written notice to
OREXIGEN in the event that (a) OREXIGEN dissolves, is declared insolvent or
bankrupt by a court of competent jurisdiction; (b) a voluntary or involuntary
petition of bankruptcy is filed in any court of competent jurisdiction by
OREXIGEN; or (c) this Agreement is assigned by OREXIGEN for the benefit of
creditors.

 

11.4. OREXIGEN may terminate this Agreement effective immediately upon written
notice to CILAG in the event that (a) any Regulatory Agency takes any action, or
raises any objection, that prevents OREXIGEN from importing, exporting,
purchasing or selling either the Naltrexone Hydrochloride or the Finished
Product; (b) the Finished Product fails during clinical trials and OREXIGEN
withdraws its NDA; (c) OREXIGEN determines, in its sole discretion, to no longer
pursue the development and/or commercialization of a Finished Product which
contains Naltrexone Hydrochloride; or (d) a legal proceeding shall be instituted
against CILAG, which is reasonably likely to materially adversely affect CILAG’s
ability to properly perform under this Agreement or subject OREXIGEN to any
material risk of liability or loss.

 

11.5. In the event of termination of this Agreement by OREXIGEN pursuant to
Section 11.4, OREXIGEN agrees to pay for previously placed orders of Naltrexone
Hydrochloride but not yet delivered to OREXIGEN, provided that CILAG shall use
reasonable commercial efforts to mitigate the amount of such payments by
OREXIGEN, including, but not limited to, selling such Naltrexone Hydrochloride
to other customers, and provided further that CILAG shall deliver Naltrexone
Hydrochloride pursuant to such orders in accordance with this Agreement.

 

11.6. The provisions of this Section 11 as to termination shall not limit or
restrict the rights of any Party to seek remedies or take measures that may be
otherwise available to it at law or equity in connection with the enforcement
and performance of obligations under this Agreement.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

12. NOTICES

Any and all notices required to be given under this Agreement will be in writing
and effective upon receipt, sent by facsimile transmission, mailed postage
prepaid by first-class certified or registered mail, or sent by express courier
service, at the respective addresses, as follows:

IF TO OREXIGEN, TO:

Orexigen Therapeutics, Inc.

3344 N. Torrey Pines Court

Suite 200

La Jolla, CA 92037

Attention: Vice President of Technical Operations

Telephone Number: (858) 875-8600

Facsimile Number: (858) 875-8650

With a copy to:

Orexigen Therapeutics, Inc.

3344 N. Torrey Pines Court

Suite 200

La Jolla, CA 92037

Attention: General Counsel

Telephone Number: (858) 875-8600

Facsimile Number: (858) 875-8650

With an additional copy to (which shall not by itself constitute notice):

Latham & Watkins LLP

12636 High Bluff Drive, Suite 400

San Diego, CA 92130

Attention: Cheston J. Larson, Esq.

Telephone Number: (858) 523-5400

Facsimile Number: (858) 523-5450

IF TO CILAG, TO:

Cilag AG

Hochstrasse 201

8205 Schaffhaussen

Attention: General Manager Allied Business

Telephone Number: (052) 630-91-11

Facsimile Number: (052) 630-94-43



--------------------------------------------------------------------------------

With a copy to:

Cilag AG

Hochstrasse 201

8205 SchaffhaussenSwitzerland

Attention: [Director Sales & Contract Administration

Telephone Number: (052) 630-91-11

Facsimile Number: (052) 630-94-43

 

13. MISCELLANEOUS

 

13.1. Force Majeure. In the event that any Party hereto is prevented from
complying, either in whole or in part, with any of the terms or provisions of
this Agreement by reason of fire, flood, storm, strike or lockout, riot, war,
rebellion, lack or failure of transportation facilities, court order, accident,
or Acts of God, and to the extent that the foregoing are beyond a Party’s
reasonable control, then, unless conclusive evidence to the contrary is
provided, upon written notice by the Party whose performance is so affected to
the other, the requirements of this Agreement so affected (to the extent
affected) shall be suspended during the period of, and only to the extent of,
such disability. Said Party shall be excused by reason of said force majeure
only so long as it is exercising its best efforts to overcome said reason.
Notwithstanding the foregoing, if a force majeure event prevents a Party’s
performance under this Agreement for an aggregate of more than [***] days, the
other Party may terminate this Agreement upon written notice to the
non-performing Party.

 

13.2. Assurances. Each Party to this Agreement shall execute, acknowledge and
deliver such further instruments and documents, and do all such other acts and
things as may be required by law or as may be necessary or advisable to carry
out the intents and purposes of this Agreement. The Parties will cooperate with
each other and offer reasonable assistance in carrying out their respective
responsibilities under this Agreement.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

13.3. Dispute Resolution. Subject to Section 6.4, any dispute, controversy or
claim arising under, out of or in connection with this Agreement, including any
subsequent amendments, or the validity, enforceability, construction,
performance or breach thereof (“Dispute”), shall be finally settled under the
Rules for Commercial Dispute Resolution Procedures (“Rules”) of the American
Arbitration Association (“AAA”) then in force on the date of commencement of the
arbitration by three (3) arbitrators appointed in accordance with those Rules,
provided that the arbitrators appointed have at least ten (10) years arbitration
experience in the pharmaceutical industry; provided however if the Parties
mutually agree, such arbitration may be conducted by a single mutually agreeable
arbitrator. The award rendered shall be final and binding on the Parties.
Judgment upon the award may be entered in any court having jurisdiction. The
Parties agree that they will not request, and the arbitrators shall have no
authority to award, punitive or exemplary damages against either Party. The
costs of any arbitration, including administrative fees and fees of the
arbitrators, shall be shared equally by the Parties and each Party shall bear
the cost of its own attorneys’ and expert fees, provided that the arbitrator(s)
shall have the discretion, to be exercised in accordance with applicable law, to
allocate among the Parties the arbitrators’ fees and litigation costs, and the
arbitrator(s) shall also have authority to shift any prevailing Party’s
attorney’s fees to any non-prevailing Party. No Dispute under this Agreement
shall be referred to Arbitration under this Section 13.3 until such Dispute has
been presented to the respective presidents or senior executives of CILAG and
OREXIGEN for their consideration and resolution.

 

13.4. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California, excluding its conflicts of law provisions.

 

13.5. Severability. If any provision of this Agreement shall be held to be
invalid, illegal, or unenforceable, the validity, legality, or enforceability of
the remaining provisions hereof shall not in any way be affected or impaired
thereby unless the purposes of the Agreement cannot be achieved. In the event
any provision shall be held invalid, illegal, or unenforceable the Parties shall
use best efforts to substitute a valid, legal, and enforceable provision which
insofar as practical implements the purposes hereof.

 

13.6. No Assignment. No Party shall assign its rights and/or obligations under
this Agreement without the prior written consent of the other Parties hereto,
except that (a) OREXIGEN may assign this Agreement in connection with the
transfer, license or sale of all or substantially all of its assets or business
to which the subject matter of this Agreement relates or in connection with any
merger, consolidation or reorganization, without CILAG’s prior written consent;
and (b) CILAG may assign this Agreement in connection with the transfer, license
or sale of all or substantially all of its assets or business to which the
subject matter of this Agreement relates or in connection with any merger,
consolidation or reorganization with OREXIGEN’s prior written consent, which
consent in either case may not be unreasonably withheld.

 

13.7. Waiver. No delay, waiver, omission or forbearance on the part of any Party
to exercise any right, option, duty or power arising out of any breach or
default by any other Party of any of the terms, provisions or covenants hereof,
will constitute a waiver by such Party of its rights to enforce any such right,
option, duties or power as against the other Party hereto, or its rights as to
any subsequent breach or default by the other Party.



--------------------------------------------------------------------------------

13.8. Survival. Upon termination or expiration of this Agreement, the
obligations of the Parties which by their nature should survive and the
obligations under Sections 7-13 of this Agreement and under any existing
confidentiality agreements between the Parties shall survive.

 

13.9. Entire Agreement. This Agreement and the Schedules and Appendices attached
hereto, the confidentiality agreements referenced in Section 13.8, the Quality
Agreement and Purchase Order No. 1153 between the Parties dated January 2, 2008
constitute the full understanding and entire agreement between the Parties and
supersede any and all prior oral or written understandings and agreements with
respect to the subject matter hereof. No terms, conditions, understandings, or
agreements purporting to modify, amend, waive or terminate this Agreement, or
any provision hereof, shall be binding except by the execution of a writing
specified to be an explicit amendment to this Agreement duly executed by the
authorized signatories of the Parties hereto. No modification, waiver,
termination, rescission, discharge or cancellation of any right or claim under
this Agreement shall affect the right of any Party to enforce any other claim or
right hereunder.

 

13.10. Binding Agreement. Subject to Section 13.6, this Agreement shall be
binding upon the Parties and their respective successors and permitted assigns
and shall insure to the benefit of the Parties and their respective successors
and permitted assigns.

 

13.11. Headings. The headings used in this Agreement are for convenience of
reference only and are not a part of the text hereof.

 

13.12. Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original and all of which shall together constitute a
single agreement.

[Remainder of This Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereby agree to the terms and conditions of this
Agreement.

 

OREXIGEN THERAPEUTICS, INC.     CILAG GMBH INTERNATIONAL   By:   /s/ Walter
Piskorski     By:   /s/ Heinz Schmid     /s/ Gilbert Eyer Name:   Walter
Piskorski     Name:   Heinz Schmid     Gilbert Eyer Title:   VP Tech. Ops    
Title:   General Manager     Finance Director Date: January 29, 2009     Date:
January 5, 2009     /s/ Graham Cooper           Graham Cooper           Chief
Financial Officer           1/29/09        

[SIGNATURE PAGE TO NALTREXONE HYDROCHLORIDE SUPPLY AGREEMENT]



--------------------------------------------------------------------------------

LIST OF DEFINED TERMS

 

DEFINED TERM

   SECTION

AAA

   13.3

Act

   8.1.1

Adverse Events

   10.1

Agreement

   Preamble

ANDA

   2.3

Applicable Laws

   8.1.1

[***]

   5.5

cGMP

   2.4

CILAG

   Preamble

Commercial Launch

   3.2

Damage

   6.2

Disclosing Party

   7.1

Disclosure

   9.3

Dispute

   13.3

DMF

   2.1

Effective Date

   Preamble

[***] Adjustment

   5.3

Exclusivity Obligation

   5.1

FDA

   2.1

Finished Products

   2.1

Firm Commitment

   3.1

Firm Commitment Purchase Order

   3.3

[***] Adjustment

   5.3

Initial Term

   11.1

NDA

   2.3

Non-Obvious Damage

   6.2

Obvious Damage

   6.1

OREXIGEN

   Preamble

OREXIGEN Indemnitees

   9.2

Party

   Preamble

Parties

   Preamble

Price

   5.2

Proceeding

   9.3

Products

   7.1

Proprietary Information

   7.1

Purchase Order

   1.2

Qualification Date

   5.1

Quality Agreement

   8.12

Recalls

   10.2

Receiving Party

   7.1

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Regulatory Agency

   2.2

[***] Price Change

   5.4

Representatives

   7.3

Rolling Forecast

   3.1

Rules

   13.3

Second-Source Supplier

   2.5

Specifications

   2.1

[***] Price Change

   5.4

Supplier Indemnitees

   9.1

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

SCHEDULE A

SPECIFICATIONS

 

1    [***]    [***] 2    [***]    [***] 2.1    [***]    [***] 2.2    [***]    3
   [***]    [***] 4    [***]    [***] 5    [***]    [***] 6    [***]    [***] 7
   [***]    [***] 8    [***]    [***] 9    [***]    [***] 10    [***]    [***]
11    [***]    [***] 12    [***]    [***] 13    [***]    [***] 14    [***]   
[***] 15    [***]    [***]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

SCHEDULE B

PRICING AND SHIPPING TERMS

Freight Terms: CILAG shall make all necessary shipping arrangements to
OREXIGEN’s designated facility, DDP (Incoterms 2000) OREXIGEN’s designated
facility, freight prepaid.

Shipping Method: Air Freight

Price:

The initial Price, which shall be subject to adjustment in accordance with
Section 5.3, shall be as follows:

[***]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

APPENDIX A

FORM OF PURCHASE ORDER

LOGO [g45071g35z76.gif]